Citation Nr: 1010829	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis of the thoracolumbar spine (a back disorder).

2.  Entitlement to an increased initial disability rating for 
the residuals of a cerebrovascular accident (a stroke), rated 
100 percent disabling, prior to April 1, 2007, and 10 percent 
disabling, on and after April 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 2006 and 
February 2008 by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).

The Veteran testified before the undersigned at a Board 
hearing at the Nashville RO; a transcript of the hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran was not treated for, or diagnosed with any 
back disorder in-service or within one-year of separation.

2.  The most probative medical evidence of record does not 
indicate any nexus between any currently diagnosed back 
disorder and the Veteran's military service, and/or any 
service connected disorder.  

3.  The Veteran was assigned a 100 percent schedular rating 
for a stroke disorder, for at least a six-month period, and a 
schedular 10 percent rating assigned thereafter.  

4.  The medical evidence of record indicates the Veteran has 
not had diastolic blood pressure predominantly 110 or more or 
systolic blood pressure of 200 or more.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, 
military service, nor may any connection be presumed; no back 
disorder is proximately due to or the result of a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a stroke disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.104, Diagnostic Code 7101, 4.124a, Diagnostic Code 8009 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  These notification requirements were satisfied in 
correspondences to the Veteran dated in June 2006 and October 
2006.  Further, the claim for an increased disability rating 
for a stroke disorder arises from a grant of the Veteran's 
original service connection claim, and he now appeals the 
rating that was assigned.  Since his initiating claim was 
granted, no further notice under the VCAA is necessary.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that all necessary development of 
evidence has been completed.  Importantly, VA, service, and 
private treatment records have been obtained, and the 
Veteran's request for a hearing has been honored.  The 
Veteran's Social Security Administration (SSA) file has not 
been obtained, as he receives these benefits based on his 
age, not any disability, so the Board finds these records are 
not potentially relevant and do not relate to the present 
claim.  Hearing Trans., p. 16; see also Golz v. Shinseki, -- 
F.3d --, 2010 WL 6160 (Fed. Cir. 2010).  The Board is unaware 
of any relevant evidence that is not of record, and finds all 
reasonable efforts were made by VA to obtain evidence 
necessary to establish the claims.  Therefore, the Board 
finds VA has no outstanding duty to provide further 
assistance, to the Veteran, with the development of evidence.

The Board has provided the Veteran with VA examinations 
related to his stroke disorder claim; however, VA is not 
required to provide any such examination, with respect to his 
service connection claim for a back disorder.  Thorough 
review of the claims folders reveals no basis to conclude any 
back disorder is related to the Veteran's military service, 
any service connected disorder, or had its onset within one 
year of his separation from active duty service.  Although 
the Veteran's multiple statements maintain that his current 
back disorder is related to service, and/or service connected 
disorder, the balance of the evidence of record does not 
support the Veteran's position.  Essentially, the VA's duty 
to provide an examination has not been triggered.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(a); 38 C.F.R. § 3.159(c)(4)(C)(ii).

Service Connection Claim for a Back Disorder

The Veteran presently seeks service connection for a back 
disorder, which he maintains was caused by complications 
related to his service connected diabetes mellitus-type II.  
More specifically, the Veteran asserts that a July 1995 fall 
from a ladder was caused by dizziness and to low blood sugar, 
related to his service connected diabetic disorder.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2006).  

The Veteran's December 1965 entrance and December 1970 
separation examination indicate that his spine and 
musculoskeletal system were normal.  At the time of 
separation, the Veteran denied any (i) recurrent back pain, 
(ii) arthritis, or (iii) bone, joint or similar deformity.  
Essentially, his service treatment records contain no 
complaints of, or treatment for, back pain or any similar 
condition.  

An August 1995 private treatment record documents the 
Veteran's first post-service back treatment.  At this time, 
the Veteran reported missing a step and falling from a ladder 
the month prior, and currently experiencing lower back pain.  
The Veteran told the private physician "that this [fall 
was]...most like[ly] the cause of the pain."  A physical 
examination demonstrated that the Veteran walked normally, 
but had tenderness to palpation in the midline over 
approximately L4.  An x-ray revealed degenerative changes at 
L5-S1, but was otherwise normal.  Ultimately, the physician 
diagnosed muscular type lower back pain, with a small 
component of degenerative facet joints.  The private 
physician recommended physical therapy to treat the diagnosed 
disorders and instructed the Veteran to return if his 
symptoms did not improve.  This record contains no suggestion 
from the private physician that the Veteran's fall, or 
currently diagnosed disorders, were related to his military 
service or any service connected disorder, to include 
diabetes mellitus-type II.

A private treatment record, dated in January 2006, documents 
the next back treatment the Veteran received.  At this visit, 
the Veteran reported the July 2005 onset of increased lower 
back pain, after "trying to sit in a chair and jar[ing]" 
his lower back."  The Veteran again relayed his history of 
falling from a ladder and told the treating physician that 
"he dealt with LBP until [this] recent incident."  After 
considering this information and taking x-rays of the 
Veteran's back, the private physician diagnosed the Veteran 
with (i) acquired kyphosis ankylosis, (ii) axial lumbar pain-
degenerative disc disease L4-5, and (iii) possible ankylosing 
spondylitis.  This detailed report does not indicate any of 
the diagnosed conditions (or his past fall) was related to 
the Veteran's military service or any service connected 
disorder, to include diabetes mellitus type II. 

The Veteran has provided a November 2006 statement from 
private physician D.H., M.D.  This statement reads:

[The Veteran] has chronic back pain associated 
with a fall from a ladder in July of 1995, while 
hypoglycemic.  He has had ongoing back pain and 
developed ankylosing sypondylitis secondary to 
this problem.  

No further information or analysis is provided in this 
statement.  

Additionally, numerous VA and private treatment and 
examination documents record the Veteran's treatment for, and 
diagnosis with, a back disorder.  Upon reviewing these 
records, it is apparent that none of these treatment records 
indicate the Veteran's July 1995 fall from a ladder, or his 
currently diagnosed back disorder were caused, or aggravated, 
by the Veteran's military service or any service connected 
disorder, to include diabetes mellitus-type II.  

In any service connection claim, medical evidence and 
opinions are highly probative in establishing the claim.  In 
the present matter, the most probative medical evidence of 
record weighs against the Veteran's claim.  Dr. D.H.'s 
November 2006 statement, relating the Veteran's July 1995 
fall to diabetes type II hypoglycemia and simply stating the 
currently diagnosed by disorder is related to subsequent 
pain, is merely a statement of data and conclusions and has 
no probative value, and the Board finds it "is [not] 
entitled to any weight."  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).  Further, the conclusion in this 
statement is not supported by more probative medical evidence 
of record, as neither private or VA treatment records suggest 
any nexus between the Veteran's fall, or currently diagnosed 
back disorder, and his military service or any service 
connected disorder, to include diabetes mellitus-type II.  
Moreover, Dr. D.H.'s statement is contrary to the Veteran's 
report of his condition throughout his treatment, as before 
filing this claim, the Veteran never indicated he fell 
because of complications related to his service connected 
diabetes mellitus-type II.  At most, the treatment records 
reflect the transcription of the Veteran's account of his 
disorder and past events without any medical enhancement or 
support, which alone does not amount to evidence in favor of 
the Veteran's claim.  See Lanyo v. Brown, 8 Vet. App. 406 
(1995).  After considering each of these factors, the Board 
finds Dr. D.H.'s November 2006 statement to be of minimal, if 
any, probative value.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997) (the Board has authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  In sum, the most probative medical evidence of 
record does not suggest any currently diagnosed back disorder 
was caused, or aggravated, by the Veteran's military service 
or any service connected disorder to include diabetes 
mellitus-type II.  Accordingly, the Board finds that the most 
probative medical evidence of record weighs against the 
Veteran's service connection claim for a back disorder.  

In evaluating this claim, the Board has considered the 
Veteran's statements that his service connected diabetes 
mellitus type II caused hypoglycemia at the time of his July 
1995 fall, resulting in his current back disorder.  The Board 
finds the Veteran credible and competent to relay his account 
of symptomatology; however, to the extent these statements 
purport to diagnose the cause of the claimed disorder, these 
statements are not competent evidence, as lay persons are not 
qualified to state the medical cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Throughout the pendency of this appeal, the Veteran has 
maintained that he felt dizzy and/or hypoglycemic prior to 
his fall; however, the Board finds these statements of 
diminished probative value, as compared to statements made at 
his initial back treatments and prior to seeking VA monetary 
compensation.  As is clear in the August 1995 private 
treatment record, the Veteran did not report feeling 
hypoglycemic or dizzy at the time of his fall, nor were any 
such symptoms relayed in January 2006 (three months prior to 
filing the claim presently on appeal).  In each instance, the 
Veteran simply relayed missing a step on the ladder.  As 
such, the Board finds this account of events, provided 
shortly after the fall, to be highly probative and likely 
more accurate, as compared to statements made a considerable 
time after the event and after the Veteran sought VA monetary 
compensation.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care.)

Although the medical evidence of record does establish that 
the Veteran has a currently diagnosed back disorder, this 
alone is insufficient to establish service connection.  The 
most probative medical evidence of record fails to indicate 
the Veteran's July 1995 fall, or any currently diagnosed back 
disorder, was caused, or aggravated, by military service or 
any service connected disorder, to include diabetes mellitus-
type II.  The Veteran's claims of feeling dizzy, and/or 
experiencing hypoglycemia, prior to his fall, are of 
diminished probative value, as compared to the highly 
probative account he provided at his initial treatment and 
numerous times before he sought VA monetary compensation.  
Also, no evidence of record suggests any currently diagnosed 
back disorder had its onset within a year of the Veteran's 
separation for active military service.  This being the case, 
the greater weight of the evidence of record weighs against 
the Veteran's claim, and presently these is no basis to grant 
the claim.  Accordingly, the appeal is denied.

As the preponderance of the evidence is the Veteran's service 
connection claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Initial Increased Rating Claim for the Residuals of a Stroke

In September 2006, the Veteran suffered a stroke, which he 
attributed to his service connected hypertension and diabetes 
mellitus type II.  A February 2007 rating action granted the 
Veteran service connection for the residuals of a stroke, 
assigning a 100 percent schedular disability rating, 
effective October 12, 2006, and a 10 percent disability 
rating, on and after April 1, 2007.  The Board notes that a 
May 2007 rating action revised the effective date, assigning 
a September 2006 effective date, based on clear and 
unmistakable error.  Upon review of additional evidence 
submitted by the Veteran, a February 2008 rating action 
continued the ratings assigned in the May 2007 rating.  It is 
with respect to this initial disability rating that the 
Veteran has perfected his present appeal.  

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

The Veteran's service connected stroke disorder residuals 
have been assigned a disability rating under Diagnostic Code 
7101-8009.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2009).  

According to 38 C.F.R. § 4.124a, Diagnostic Code 8009, a 
hemorrhage of the brain vessel(s) warrants a 100 percent 
disability rating for six months following the event.  
Thereafter, the condition is rated based on the residuals, 
with at least a 10 percent rating assigned.  

The criteria for a rating based on hypertensive vascular 
disease are set forth in 38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 10 percent disability rating is appropriate where 
the Veteran's (i) diastolic pressure is predominantly 100 or 
more, (ii) systolic pressure is predominantly 160 or more, or 
(iii) when there is a history of diastolic pressure 
predominantly 100 or more, requiring continuous medication 
for control.  Evidence of (i) diastolic pressure 
predominantly 110 or more or (ii) systolic pressure 
predominantly 200 or more warrants a 20 percent disability 
rating.  A 40 percent disability rating is warranted when 
there is evidence of diastolic pressure that is predominantly 
120 or more.  The maximum rating available under this 
Diagnostic Code is 60 percent and is assigned when diastolic 
pressure is predominantly 130 or more.  As it relates to this 
particular Diagnostic Code, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160mm. or greater 
with a diastolic blood pressure of less that 90mm.  38 C.F.R. 
§ 4.101, Diagnostic Code 7101, Note 1.  

In April 2005, the Veteran was provided an examination 
concerning another service connection claim.  At this 
examination, the Veteran reported numbness and tingling in 
his feet, erectile dysfunction, vision problems, and attacks 
of hypoglycemia.  On physical examination, the examiner 
recorded the Veteran's blood pressure readings (161/73, 
159/77, and 136/71), and confirmed decreased neurological 
sensation in the Veteran's lower extremities.  Ultimately, 
the examiner diagnosed the Veteran with mild peripheral 
neuropathy, erectile dysfunction and hypertension, opining 
each disorder was likely secondary to his service connected 
diabetes mellitus type II.  

In August 2006, the Veteran was seen at a VA facility for 
general treatment.  At this time, the Veteran's blood 
pressure readings were 156/70 and 150/70.  The Veteran 
reported an average blood pressure reading of 135/80 at home.  
Based on these results the VA physician increased the 
Veteran's hypertension medication.  

A September 2006 private emergency hospital report documents 
the Veteran treatment for right leg weakness.  At this time, 
Veteran's blood pressure was recorded as 159/81.  Upon 
further examination, the Veteran was noted as being alert and 
fully oriented, with decreased right lower extremity 
sensation.  Based on the Veteran's condition and his medical 
history, the private physician diagnosed a probable transient 
ischemic attack (stroke).  

After this hospital treatment, the Veteran was seen, in 
October 2006, by private physician M.K., M.D.  Dr. M.K. 
stated that the Veteran had a "small distal left ACA 
(anterior cerebral artery) stroke," and had improved right 
leg strength.  At this time, the Veteran's spouse reported 
observing an increase in the Veteran's obsessive behavior, 
and Dr. M.K. suggested this was likely linked to post-stroke 
stress.  The Veteran also reported a decline in his memory, 
but Dr. M.K. provided no opinion concerning this symptom.  
The Veteran's blood pressure at this time was 142/70, and 
reported that "[t]here is give-way in his right lower 
extremity due to his ankylosing spondylitis."  In a February 
2007 statement, Dr. M.K. further indicated the Veteran was 
"gradually recovering, but continue[d] to have memory 
problems."

In an effort to assist the Veteran substantiate his claim, he 
was provided a February 2007 VA examination.  The examiner 
noted the Veteran's September 2006 stroke, noting that the 
stroke condition was stable on medication.  During this 
examination, the Veteran reported experiencing persistent 
headaches (occurring less than weekly), which minimally 
limited his ability to perform ordinary daily activities.  
The Veteran also reported (less than weekly) dizziness that 
did not affect his ability to walk.  Dysesthesias and 
numbness of the anterior right thigh were also recorded by 
the examiner.  The examiner also noted the Veteran's report 
of constant fatigability, blurred vision, and short term 
memory impairment.  On physical examination, no motor 
impairment, abnormal muscle tone, muscle atrophy, gait 
difficulties, impaired balance, incoordination, or speech 
impairment were found; nevertheless, the examiner did find 
right lower peripheral nerve impairment.  Based on the 
Veteran's medical history and this examination, the examiner 
opined that stroke residuals (i) affected the Veteran's daily 
activities, with moderate impairment being the most extreme 
level of impairment and (ii) resulted in loss of short term 
memory.  

The Veteran was provided another VA examination, in February 
2007.  This examination report documented the Veteran's 
hypoglycemic reactions, blurred vision, transient ischemic 
attack, hypertension, bilateral foot and right thigh 
peripheral neuropathy, and erectile dysfunction, which the 
examiner opined were all related to the Veteran's diabetes 
mellitus-type II.  The examiner also performed a neurological 
examination revealing normal coordination, orientation, 
memory, and speech, with no signs of Romberg's disease.  
Although the Veteran was not employed, the examiner found 
that his diabetes mellitus-type II resulted in moderate 
impairment of his ability to perform chores, shop, exercise 
and travel; but severely impaired the Veteran's ability to 
drive.  The Veteran's blood pressure was noted as 148/71 at 
this examination.

In June 2007, the Veteran underwent a private neurological 
examination.  At this time, the Veteran reported memory 
impairment that resulted in forgetting (i) names, (ii) 
messages, (iii) taking his medication, and (iv) directions.  
The Veteran further stated that he worked part-time, but his 
memory impairment caused him to commit numerous errors.  
While conducting this testing, the private neurologist 
specifically indicated that the Veteran 

exhibited a high degree of intra-subset 
variability, exhibiting a pattern of correctly 
answering later and more difficult test items 
after failing earlier and easier items.  This 
pattern is less typically associated with 
neurologically based decline.  

This testing also indicated the Veteran's cognitive 
processing was "slowed," and that inconsistencies were 
present on a variety of measures of higher level executive 
functions controlled by the frontal lobes.  The private 
neurologist found it difficult to reconcile the 
inconsistencies of the Veteran's test results, opining

[m]otivational and functional variables appear to 
be playing a role in [the Veteran's] weaker 
performance[s]...[h]owever, his preserved abilities 
on some of the memory tasks would suggest that his 
capacity for short term memory is preserved even 
if he does not always live up to that capacity.

Ultimately, the private neurologist concluded that because of 
the vascular changes the Veteran experienced, it was 
difficult to attribute his cognitive impairment to purely 
neurologic factors, but the weakness in the Veteran's verbal 
fluency skills would be a reasonable consequence of his 
stroke.  At this time, the Veteran was diagnosed with mild 
cognitive impairment, of an uncertain etiology, with 
functional components.  

In October 2007, the Veteran was provided a hypertension 
examination.  This examination report notes the examiner's 
opinion that (i) memory impairment, (ii) vision changes, 
(iii) paresthesias, and (iv) weight gain, were likely related 
to hypertension.  On physical examination, the Veteran's 
blood pressure was noted at 151/70, 142/80 and 126/69.  Upon 
considering all evidence and the examination results, the 
examiner confirmed the Veteran's diagnosis with hypertension, 
noting the presence of hypertensive heart disease, and 
attributed only the Veteran's stroke to this diagnosis.  The 
examiner further indicated that hypertension had no 
significant effect on the Veteran's occupation or daily 
living.  

The Veteran was provided a VA psychiatric examination in 
October 2007.  During this examination, the examiner recorded 
the Veteran's account of memory and concentration impairment 
after his stroke, and reviewed the Veteran's medical records 
and claims folder.  On mental status examination, the 
Veteran's remote and immediate memory was noted as normal, 
and his recent memory mildly impaired.  Ultimately, the 
examiner found no clinically significant emotional distress 
and diagnosed no Axis I psychological disorder.  The examiner 
further opined that any present impairment was not severe 
enough to interfere with the Veteran's occupational or social 
functioning.  

VA treatment records dated in July 2005, January 2006, 
February 2006, February 2008, March 2008, April 2009, and May 
2009, extensively document the Veteran's blood pressure 
readings.  At no time did the Veteran have diastolic blood 
pressure of 110 or more or systolic blood pressure of 200 or 
more.  More to the point, a January 2006 VA treatment record 
notes a 176 systolic blood pressure reading and an 84 
diastolic blood pressure reading, which are the highest 
respective blood pressure readings of record, even accounting 
for the private treatment records dated in February 2006, 
June 2006, May 2008 and June 2008.  

As an initial matter, the Board notes that the Veteran's 
stroke and the residuals from this disorder are rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8009, which provides for 
a minimum 10 percent disability rating for stroke residuals.  
Nevertheless, the Veteran may be entitled to a rating in 
excess of the minimum rating for "residuals...consistent with 
the disease and not more likely attributable to other disease 
or no disease."  See 38 C.F.R. § 4.124a, Diagnostic Code 
8009, Note.  The Board acknowledges that the medical evidence 
of record documents the Veteran's complaints of headaches, 
fatigue, memory impairment, concentration impairment, 
erectile dysfunction, visual impairment, and lower extremity 
peripheral neuropathy.  However, February 2007 and October 
2007 VA examination reports, respectively, attribute the 
Veteran's erectile dysfunction, fatigue, headaches, bilateral 
lower extremity peripheral neuropathy and visual impairment 
to his service connection diabetes mellitus-type II.  As 
such, the only symptoms that may be considered as possibly 
related to the Veteran's stroke are memory and concentration 
impairments.  

Based on this evidence, the Veteran fails to meet the 
criteria for rating in excess of the currently assigned 10 
percent disability rating.  Under Diagnostic Code 8009, a 100 
percent disability rating is only proper for a period of six-
months and thereafter, the minimum, and only rating 
available, for the residuals of a stroke is a 10 percent 
rating.  It bears repeating that stroke residuals may be 
rated based on subjective complaints, but the medical 
evidence fails to provide sufficient information, or basis, 
to rate memory and concentration impairments that arguably 
have been related to the Veteran's stroke.  Therefore, based 
on the medical evidence of record, the Veteran fails to meet 
the requirements for a disability rating in excess of 10 
percent and his reduction from 100 percent to 10 percent was 
warranted, under Diagnostic Code 8009. 

As the Veteran's disorder is rated under a hyphenated 
Diagnostic Code, the Board has also evaluated the evidence of 
record in light 38 C.F.R. § 4.104, Diagnostic Code 7107, and 
concluded the Veteran's hypertension fails to establish a 
basis for assigning a rating in excess of 10 percent.  Both 
private and VA treatment records indicate the Veteran has not 
had diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure of 200 or more.  In fact, the 
Veteran's highest systolic reading was 176 and his highest 
diastolic reading was 84, both recorded at a January 2006 VA 
treatment.  Moreover, one month after his stroke, an October 
2006 private medical report indicated the Veteran's blood 
pressure was 142/80.  Based on the medical evidence of 
record, the Veteran fails to meet the criteria for a 20 
percent disability rating, 38 C.F.R. § 4.104, Diagnostic Code 
7107.

The Board has considered rating the Veteran's stroke 
residuals under other Diagnostic Codes; however, the Veteran 
has no diagnosis of any organic disease of the central 
nervous system or disease of the arteries and veins (other 
than those outlined above), which would entitle him to a 
rating in excess of 10 percent, or for which he has not 
already been granted service connection and adequately 
compensated.  38 C.F.R. §§ 4.104, Diagnostic Codes 7101 to 
7123, 4.124, Diagnostic Codes 8000 to 8045.  Additionally, 
the most probative medical evidence of record fails to 
adequately relate any cognitive impairment to the residuals 
of the Veteran's stroke disorder; therefore, the Veteran is 
not entitled to a disability rating under the Diagnostic 
Codes rating an impairment of this nature.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9201 to 9440.

The Board further finds that the evidence does not raise a 
question that a different rating is warranted for any period 
of time from the Veteran's claim to the present time so as to 
warrant a staged rating based on significant change in the 
level of disability.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching this decision, the Board observes that no unusual 
circumstances are present, as to render impractical the 
regular schedular standards.  There is no showing of frequent 
periods of hospitalizations or marked interference with 
employment, not contemplated by the rating assigned, or for 
which the Veteran has not been compensated.  His various 
complaints and symptoms are likewise contemplated by the 
rating schedule.  Therefore, referral under 38 C.F.R. 
§ 3.321, to the Under Secretary for Benefits, or Director of 
Compensation and Pension Service, for extra-schedular 
consideration is not warranted.  

Lastly, the Board notes that the protective provisions of 
38 C.F.R. § 3.344 do not apply to the reduction of the 
Veteran's rating at issue because that rating was not in 
effect for a long period of time (5 years or more).  See 
Smith (Raymond) v. Brown, 5 Vet. App. 335, 339, (holding that 
38 C.F.R. § 3.344 was not applicable to a rating that had 
been in effect four years, ten months and twenty-two days.).  


ORDER

Service connection for a back disorder is denied.  

An increased initial disability rating for the residuals of a 
crebrovascular accident is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


